PER curiam:
f — I
El Ledo. Juan Carlos Grau Díaz fue admitido al ejercicio de la profesión el 14 de enero de 1987.
El 23 de agosto de 2004 la Directora de la Oficina de Inspección de Notarías nos sometió un informe en el que detalló una serie de deficiencias serias que existían en la obra notarial de Grau Díaz. El 3 de diciembre de 2004 emi-timos una resolución y le concedimos un término a Grau Díaz para corregir las deficiencias notariales referidas.
Varias semanas luego de haber vencido el término con-cedido a Grau Díaz sin que hubiese cumplido con lo dis-puesto en nuestra Resolución de 3 de diciembre de 2004, compareció ante nos y solicitó una prórroga. El 15 de marzo de 2005 le concedimos la prórroga solicitada.
Así las cosas, el 13 de mayo de 2005 le concedimos una segunda prórroga a Grau Díaz para cumplir con la resolu-ción pendiente, luego de que éste la solicitara por no haber podido cumplir con el término anterior.
Entonces, el 25 de agosto de 2005, compareció la Direc-tora de la Oficina de Inspección de Notarías para informar-nos que a pesar de las dos prórrogas que le habíamos con-*399cedido a Grau Díaz para ello, éste no había realizado gestión alguna para corregir las deficiencias notariales en cuestión. En vista de ello, el 31 de octubre de 2005 le con-cedimos un término final a Grau Díaz para cumplir con lo dispuesto en nuestra Resolución de 3 de diciembre de 2004, y le apercibimos que su incumplimiento con este término final conllevaría severas sanciones, incluso su separación del ejercicio de la abogacía.
A pesar del apercibimiento, Grau Díaz no cumplió. Com-pareció ante nos tardíamente y nos informó, entre otras cosas, que se encontraba residiendo y trabajando fuera de Puerto Rico. Solicitó otra prórroga más para cumplir con la obligación notarial que tenía pendiente, la cual le concedi-mos mediante la Resolución de 23 de diciembre de 2005.
La cuarta prórroga venció hace más de dos meses y no hemos sabido nada más de Grau Díaz.
hH h-H
Reiteradamente hemos resuelto que los abogados tienen la responsabilidad de cumplir diligentemente las órdenes y requerimientos de este Tribunal. Hemos insistido una y otra vez que el incumplimiento con este deber conllevará la suspensión del ejercicio profesional. In re Ríos Pérez, 167 D.P.R. 386 (2006); In re García Enchautegui, 164 D.P.R. 740 (2005); In re Lind Casado I, 164 D.P.R. 513 (2005); In re Quiñones Cardona, 164 D.P.R. 217 (2005); In re Negrón Negrón, 163 D.P.R. 586 (2004); In re Surillo Ascar, 163 D.P.R. 445 (2004).
En el caso de autos, Grau Díaz ha fallado crasamente con el deber aludido. Sus continuos incumplimientos con los numerosos requerimientos de este Tribunal reflejan que no le interesa continuar ejerciendo la abogacía. Por ende, se le suspende indefinidamente del ejercicio de la abo-gacía y la notaría. Se le impone a Juan Carlos Grau Díaz el deber de notificar a todos sus clientes de su inhabilidad para seguir representándolos, de devolverles cualesquiera honorarios recibidos por trabajos no realizados y de infor-*400mar oportunamente de su suspensión a los distintos foros judiciales y administrativos del país. Además, deberá acre-ditar a este Tribunal el cumplimiento con lo anterior dentro del término de treinta días a partir de la notificación de esta opinión per curiam y su sentencia. Finalmente, el Al-guacil de este Tribunal deberá incautarse de la obra y el sello notarial del abogado suspendido y entregarlos a la Directora de la Oficina de Inspección de Notarías para la correspondiente investigación e informe.

Se dictará sentencia de conformidad.